REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the supplemental amendment of 5/20/2022.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 2, the closest prior art are US 6349001 of Spitzer and US 20050201585 of Jannard et al et al.

Regarding Claims 1 and 2, Spitzer teaches an eyewear, comprising: a front structure supporting at least one lens; a left side structure coupled to the front structure;  a right side structure coupled to the front structure; a circuit board embedded in said eyewear, the circuit board including at least one electronic component coupled thereto; a controller embedded in said eyewear and electrically connected to the at least one electronic component coupled to the circuit board; wireless communication circuitry embedded in said eyewear and electrically connected to the controller; a memory device configured to store data, the memory device embedded in said eyewear and electrically connected to the controller; a plurality of microphones at least partially embedded in said eyewear; an audio output device at least partially embedded in the at least one side structure; a battery embedded in said eyewear. Jannard teaches a wearable wireless device, wherein a rechargeable battery and wherein a connector that is electrically connected with the rechargeable battery to facilitate charging of the rechargeable battery, the connector being at least partially embedded in said eyewear.

But none of them teaches that wherein an opening in the at least one side structure; an audio output device internal to the at least one side structure and acoustically coupled to the opening in the at least one side structure such that audio output from the audio output device is able to be emitted from said eyewear via the opening; and wherein a first speaker internal to the left side structure; a second speaker internal to the right side structure.

Regarding Claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest an eyewear further comprising:
wherein an opening in the at least one side structure; an audio output device internal to the at least one side structure and acoustically coupled to the opening in the at least one side structure such that audio output from the audio output device is able to be emitted from said eyewear via the opening,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Regarding Claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest an eyewear further comprising:
wherein a first speaker internal to the left side structure; a second speaker internal to the right side structure,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3-4 are also allowed due to their dependence on claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872